Citation Nr: 9904937	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-23 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a sinus disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his brother
ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from February 1945 to July 
1946.  In May 1947, he claimed service connection for 
bilateral hearing loss.  A June 1947 rating decision denied 
service connection for left ear hearing loss but granted 
service connection for right ear hearing loss and assigned a 
noncompensable evaluation.

In June 1984, the veteran claimed service connection for 
hearing loss.  The claim was deemed to be one for an 
increased rating for right ear hearing loss and was denied in 
a February 1986 rating decision.  The veteran appealed and, 
during the course of his appeal, raised the issues of service 
connection for left ear hearing loss and tinnitus.  Both 
service-connection claims were denied in a March 1987 rating 
decision and the veteran appealed those denials.  In December 
1987, the Board of Veterans' Appeals (Board) remanded the 
case for further development of the evidence.  In an August 
1988 Board decision, a compensable rating for right ear 
hearing loss was denied, and service connection for left ear 
hearing loss was denied, but service connection was granted 
for tinnitus secondary to right ear hearing loss.  The 
veteran moved for reconsideration and that was denied in a 
December 1989 Board decision.

In September 1991 the veteran sought an increased evaluation 
for right ear hearing loss and, in June 1992, he claimed 
service connection for a skin disorder.  This appeal arises, 
in part, from a February 1993 rating decision of the Newark, 
New Jersey, Regional Office (RO) that denied a compensable 
evaluation for right ear hearing loss and also denied service 
connection for a skin disorder.

In April 1993, the veteran filed a Notice of Disagreement 
with respect to the aforementioned February 1993 rating 
decision and therein also claimed service connection for a 
sinus disorder.  Thus, this appeal also arises from a March 
1994 rating decision that denied that later claim.  Appeal of 
the denials of a compensable evaluation for right ear hearing 
loss and service connection for a skin disorder was perfected 
with a May 1993 VA Form 9 received in June.  In a July 1994 
statement, the veteran expressed his disagreement with the 
March 1994 rating decision that denied service connection for 
a sinus disorder.  The issue of service connection for a 
sinus disorder is addressed in the remand portion of this 
decision.

In a June 1997 statement, the veteran again referred to 
hearing impairment of the left ear.  As noted above, service 
connection for left ear hearing loss was denied in an August 
1988 Board decision.  That decision is final and the veteran 
should be advised that, in order to reopen a claim for left 
ear hearing loss, he must submit new and material evidence, 
such as a statement from a doctor relating his left ear 
hearing loss to the acoustic trauma in service that caused 
his right ear hearing loss.

There was some question regarding a possible request by the 
veteran for a Board hearing.  In an April 1998 letter, the RO 
sought clarification from the veteran.  In a May 1998 
statement, he indicated that he did not want a hearing and 
asked that his claim file be transferred to the Board for 
adjudication of his appeals.  However, he also enclosed an 
additional statement wherein he referred to acoustic trauma 
in service and seemed to contend that it caused an inner ear 
fistula and occlusion of blood vessels.  He also referred to 
strontium 90 fallout and iodized [sic] radiation and a number 
of disorders that he seemed to assert were related thereto.  
It is not entirely clear that the veteran intended the 
statement to be a claim, but the matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. With regard to the claim for a compensable evaluation for 
right ear hearing loss, all available relevant evidence 
necessary for an equitable disposition of the appeal has 
been obtained by the RO.


2.  The veteran has Level IV hearing in his right ear; there 
is no service-connected disability of the left ear.

3.  The claim for service connection for a skin disorder is 
not plausible as it is not accompanied by adequate supporting 
medical evidence.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased (compensable) 
rating for right ear hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4 to 
include §§ 4.7, 4.10, and Diagnostic Code 6100 (1998).

2.  The claim for service connection for a skin disorder is 
not well grounded.  38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence

The veteran's service medical records did not show complaints 
or treatment for skin or ear disorders or hearing loss.  A 
report of a July 1946 separation examination showed that the 
veteran's skin was normal.  There was right ear hearing 
impairment measured 13/15 by whispered voice and 18/20 by 
coin click.

In May 1947, the veteran claimed service connection for 
hearing loss.  VA did not examine him but, based on the 
separation examination, service connection was granted for 
right ear hearing loss, by an RO rating action in June 1947, 
and a noncompensable evaluation was assigned.

The veteran sought an increased evaluation in 1984.  In a 
November statement, he reported that, near the end of World 
War II, he was a gunner's mate on a 5-inch gun battery on a 
destroyer.  His battery had a misfire and the crew had to 
remove the round and pass it man-to-man to throw it 
overboard.  He was the second man in the chain and was in his 
position near the guardrail of the ship when the guns in the 
other battery fired.  The concussion of the blast caused 
pain, bleeding from the nose and ears, ringing in the ears, 
and immediate hearing loss.  His hearing did not improve over 
the years as he anticipated it would.  He enclosed a December 
1977 report of audiometric testing by his employer that 
showed the following results:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
55
65
70
75
LEFT
45
50
60
65
60

He also enclosed a September 1984 report of audiometric 
testing by Anthony Gambrino, MD, that showed the following 
results:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
60
65

75
LEFT
45
55
60

60

Speech discrimination scores were 84 percent in the right ear 
and 86 percent in the left.  The doctor noted bilateral, 
moderate, sloping, sensorineural hearing loss with a gap at 
4000 Hz in the right ear.

December 1985 VA audiometric testing showed the following 
results:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
55
65
65
85
LEFT
45
60
60

70

Speech discrimination scores were 84 percent in the right ear 
and 86 percent in the left.  The assessment was bilateral, 
moderate to severe, sensorineural hearing loss.
At a November 1986 hearing, the veteran testified about 
employment problems he had experienced due to his hearing 
disability.  He also submitted a statement from Doctor 
Gambrino, an ear, nose, and throat specialist he had 
consulted.  The doctor said the hearing tests administered in 
service were meaningless.  He contended that the acoustic 
trauma the veteran suffered in service, resulting in 
immediate hearing loss and tinnitus, could have caused a 
traumatic inner ear fistula followed by temporary improvement 
in hearing.  The veteran was assessed as having bilateral 
moderate to severe sensorineural hearing loss on a VA 
audiological evaluation in January 1987.

On the authorized audiological evaluation in September 1991, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
65
65
85
69
LEFT
60
65
65
75
67

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 88 percent in the left ear.

On VA audiological evaluation in October 1992, the veteran's 
examiner indicated that the veteran had complains of pain 
resulting from a recent surgical repair of a hernia that was 
influencing his test results.  The test was, thus, 
discontinued and the veteran rescheduled for a later date.

At an October 1992 VA dermatologic examination, the veteran 
reported recurrent facial rash and scaling and fissuring of 
the toes.  On examination, there were no lesions of the face.  
On the lower extremities, there was hyperpigmentation of the 
shins, hyperkeratosis of the right first toe and subungual 
hyperkeratosis of all toenails, and scaling, fissuring, and 
erythema of the interdigital toes and soles of the feet.  The 
diagnoses were possible seborrheic dermatitis, chronic tinea 
pedis with fissuring, onychomycosis of the toenails, 
hyperkeratosis of the right first toe in a patient with 
diabetes mellitus, and pigmented patches of the tibia 
secondary to diabetes mellitus.

At a July 1993 hearing, the veteran testified that VA 
provided him, first, a hearing aid for his right ear which 
did not improve his hearing.  Later, he was provided one for 
his left and realized some improvement.  He had used the 
hearing aids since about 1986.  His brother testified that he 
noted a decrease over time in the veteran's hearing acuity.  
Regarding a skin disorder, the veteran testified that, in 
service, he went ashore on Guam where it was hot and humid 
and his skin itched.  He believed he contracted a skin 
disorder there from the weather, bacteria, dust and dirt.  He 
was not treated for a skin disorder in service but had had 
"outbreaks" of one since.  He submitted 1991 photographs 
that were described as showing crusting skin lesions.  He 
believed he had reported the skin disorder to VA, did not 
know if it had been diagnosed, "got disgusted," and no 
longer sought treatment when he had an outbreak.

On a VA audiological evaluation in November 1994, the veteran 
was noted to have mild to severe sensorineural hearing loss 
from 2,000 to 8,000 hertz.

In a letter dated in February 1995, a VA audiologist noted 
that the veteran's recent audiological test results were 
unrealistic as there was poor agreement between the speech 
recognition thresholds and average of pure tone air 
conduction thresholds at the test frequencies of 500 hertz, 
1,000 hertz, and 2,000 hertz.  Further audiological 
evaluation was recommended.

At a February 1997 VA audiologic examination, the veteran 
reported a sudden onset of hearing loss and tinnitus when a 
Naval gun battery fired just above his head.  Since then, 
tinnitus had been constant and ear pain and discharge 
recurrent.  Currently, there was no discharge from either 
ear, tympanic membranes were normal bilaterally as were the 
inner, middle, and external ears, and there was no tenderness 
over the mastoid processes.  Audiometric testing showed the 
following results:

HERTZ
500
1000
2000
3000
4000
RIGHT
50
55
70
70
75
LEFT
55
60
70
70
75

Average pure tone threshold for four frequencies in the right 
ear was 68 decibels.  The veteran had a four-frequency 
average with the left ear of 69 decibels.  Speech 
discrimination scores were 78 percent in the right ear and 80 
percent in the left.  The validity of those scores was 
questioned due to impaired mobility of the tongue secondary 
to a June 1996 cerebrovascular accident.  The assessment was 
bilateral, moderate to severe, sensorineural hearing loss.

Analysis

With regard to the claim for an increased evaluation for 
right ear hearing loss, the veteran has claimed that his 
service-connected hearing impairment is more severe than 
indicated by the assigned evaluation.  Such a claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In 38 C.F.R. Part 
4, the VA Schedule for Rating Disabilities, the various 
disabilities are identified by separate diagnostic codes.  
38 C.F.R. § 4.27.  Within diagnostic codes, specific ratings 
are determined by the application of criteria, which are 
based on the average impairment of earning capacity in civil 
occupations caused by the rated disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.321(a).  When there is a question as to 
which of two ratings should be assigned, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  If there is 
reasonable doubt as to the degree of disability, it is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where, 
as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Evaluations for hearing loss are determined, under the 
provisions of 38 C.F.R. § 4.85, by pure tone audiometry tests 
in frequencies of 1000, 2000, 3000, and 4000 Hz together with 
controlled speech discrimination tests.  The rating schedule 
establishes eleven levels of auditory acuity, from Level I 
for essentially normal hearing through Level XI for profound 
deafness, with corresponding evaluations from noncompensable 
to 100 percent.  Evaluations are determined by a mechanical 
application of audiometric test results to the numeric 
designations of the rating schedule.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  Where, as here, service connection 
for hearing loss is in effect for one ear only, the 
nonservice-connected ear is deemed normal for rating 
purposes.  VAOPGCPREC 32-97.  However, if there is total 
deafness in both ears, compensation is payable as if both 
disabilities were service-connected.  38 U.S.C.A. § 1160; 
38 C.F.R. § 3.383(a).

In this case, service connection is in effect only for right 
ear hearing loss and a noncompensable evaluation has been 
assigned pursuant to DC 6100 (hearing impairment).  According 
to the results of the February 1997 VA audiometric testing, 
the veteran has an average pure tone threshold of 68 decibels 
in the right ear and 78 percent speech recognition ability.  
This equates to a level IV hearing loss in the right ear. See 
38 C.F.R. § 4.85, table VI.  Since hearing in the non-service 
connected left ear is deemed to be normal, level I hearing 
loss is assigned to the left ear. See 38 C.F.R. § 3.383 
(1998) and VAOPGCPREC 32-97 (August 29, 1997). The 
combination of a level IV hearing loss in the right ear and a 
level I hearing loss in the left produces a noncompensable 
evaluation.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4 to 
include § 4.85 and DC 6100.  Accordingly, a compensable 
evaluation is not warranted.

Turning now to the claim for service connection for a skin 
disorder, service connection is granted for disability 
resulting from injury or disease incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  However, a claimant seeking benefits under a law 
administered by the Secretary of the Department of Veterans 
Affairs has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded and, if such evidence is submitted, 
the Secretary has the duty to assist a claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. 
§ 5107(a).  If the claim is not well grounded, there is no 
duty to assist.  Anderson v. Brown, 9 Vet. App. 542 (1996).  
Indeed, if the claim is not well grounded, the Board is 
without jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  Thus, the threshold question is whether 
the claimant has presented a well grounded claim.

A well grounded claim need not be conclusive but it must be 
meritorious on its own or so clearly capable of 
substantiation as to be plausible.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  To present a well grounded claim, the 
claimant must present evidence, not mere allegation, and the 
evidence must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet. App. 359 (1995); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The credibility of evidence is assumed for 
the limited purpose of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  Competent 
lay evidence may suffice where the determinative issue is 
factual in nature but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet. App. 563 (1996).

In order for a claim for service connection to be well 
grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the injury or disease in service 
and the current disability.  Epps v. Brown, 9 Vet. App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In this case, the veteran testified that, in service, he went 
ashore on Guam where it was hot and humid and his skin 
itched.  He testified to his belief that a current skin 
disorder resulted from his exposure to the weather, bacteria, 
dust and dirt on shore.  He said he was not treated for a 
skin disorder in service and, indeed, service medical 
records, including a July 1946 separation examination, do not 
reflect complaints or treatment for one.  Ordinarily, 
evidentiary assertions are accepted as true for purposes of 
determining whether a claim is well grounded.  However, an 
exception to this principle is when the fact asserted is 
beyond the competence of the person making the assertion.  
King, supra.  Lay persons (i.e., persons without medical 
training or expertise) are not competent to offer opinions 
concerning medical etiology or diagnosis.  Heuer v. Brown, 7 
Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Since the 
veteran is neither competent to diagnose his skin disorder 
nor to determine its etiology, his belief that he incurred it 
when he went ashore on Guam does not constitute medical 
evidence.  Thus, there is no medical evidence linking a 
current skin disorder, first clinically demonstrated many 
years after service, to military service and the veteran's 
testimony cannot fill that void.  Accordingly, the claim for 
service connection for a skin disorder is not well grounded 
and must be denied.


ORDER

Entitlement to an increased (compensable) rating for right 
ear hearing loss is denied.

Entitlement to service connection for a skin disorder is 
denied.



REMAND

The veteran contends that he has a nasal or sinus disorder 
resulting from the same incident that caused his hearing 
loss, i.e., being in close proximity to a firing 5-inch gun 
battery.

Unfortunately, the Board is unable to reach the merits of the 
appeal of this issue.  The law establishes very specific, 
sequential, procedural steps that must be followed before an 
issue is ripe for appellate review by the Board.  Bernard v. 
Brown, 4 Vet. App. 384, 390 (1993).  Those steps consist of a 
timely Notice of Disagreement, followed by a Statement of the 
Case, followed by a timely Substantive Appeal.  38 C.F.R. 
§ 20.200.  Thus, appellate review is initiated by a Notice of 
Disagreement filed by the claimant within one year from the 
date the notice of the RO decision was mailed.  38 U.S.C.A. 
§ 7105(a), (b); 38 C.F.R. § 20.201.  Upon receipt of the 
Notice of Disagreement, the RO must undertake such further 
development of the evidence or review action deemed 
appropriate but, if that additional action does not resolve 
the disagreement, the RO must issue a Statement of the Case.  
A Statement of the Case is a (1) summary of the evidence 
pertinent to the issue with which disagreement has been 
expressed, (2) citation to pertinent laws and regulations 
with a discussion of their applicability, and (3) decision on 
the issue with a summary of the reasons therefor.  
38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.26, 19.29.  Appeal 
is perfected if the claimant files a Substantive Appeal 
within (1) 60 days of the date of mailing the Statement of 
the Case or (2) one year of the date of mailing the notice of 
the decision.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 
20.302(b).

In this case, the veteran's claim for service connection for 
a nasal/sinus disorder was denied by the RO in a March 1994 
rating decision, which the veteran was informed of that same 
month.  The veteran disagreed with the denial in a July 1994 
VA Form 9 and presented testimony with respect to this issue 
at a September 1994 hearing.  A September 1995 Supplemental 
Statement of the Case included service connection for a sinus 
condition as an issue.  However, that Supplemental Statement 
of the Case did not begin to meet the criteria for a 
Statement of the Case set forth in 38 U.S.C.A. § 7105(d)(1) 
and 38 C.F.R. § 19.29.  That is, there was no summary of the 
evidence, no citation to pertinent laws and regulations, and 
very little in the way of reasons for the decision.  
Moreover, the letter to the veteran that accompanied the 
Supplemental Statement of the Case incorrectly informed him 
that he had already perfected appeal as to that issue and 
that further response was optional.  Thus, appeal of this 
issue has not been perfected.

The veteran is entitled to a Statement of the Case that 
complies with 38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. § 19.29.  
Holland v. Gober, 10 Vet. App. 433, 436 (1997); Archbold v. 
Brown, 9 Vet. App. 124, 129 (1996).  In addition, he must be 
advised that, if he continues to disagree with the denial of 
service connection for a nasal/sinus disorder, he must file a 
Substantive Appeal within 60 days from the date the Statement 
of the Case is mailed (it being too late to file a 
Substantive Appeal within one year of the date the notice of 
the decision was mailed).

Finally, the file includes a May 1998 letter from the 
veteran's representative to the Veterans Service Center with 
treatment records enclosed.  The letter bears a September 
1998 handwritten notation indicating that it was misfiled.  
It does not appear that the records have been considered by 
the RO but, with one exception, they are irrelevant to issues 
on appeal or they duplicate other records in the file.  The 
exception is a report of a May 1994 computerized tomography 
scan of the veteran's sinuses that is more legible than any 
in the file.

For the foregoing reasons, the case is REMANDED to the RO for 
the following:

1. The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has 
received treatment for a nasal/sinus 
disorder since separation from 
service.  Thereafter, the RO should 
obtain legible copies of all records 
that have not already been obtained.

2.  When the above development has been 
completed, and all evidence obtained has 
been associated with the claims file, the 
claim should be reviewed by the RO.  If 
the decision remains adverse to the 
veteran in any way, he and his 
representative should be furnished with a 
Statement of the Case on the issue of 
service connection for a nasal/sinus 
disorder and advised that, to perfect an 
appeal of that claim, a Substantive 
Appeal must be filed within 60 days of 
the date of mailing the Statement of the 
Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or the United States Court of Veterans 
Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.


		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

